In the
                           Court of Appeals
                   Second Appellate District of Texas
                            at Fort Worth
                                  No. 02-21-00204-CV

MID-AMERICA APARTMENTS, L.P.                 §    On Appeal from County Court at
D/B/A COLONIAL VILLAGE AT                         Law No. 1
WILLOW CREEK APARTMENTS,
Appellant                                    §    of Tarrant County (2021-002043-1)

V.                                           §    October 28, 2021

TRAVIS TROJAN AND CAMMY NULL,                §    Memorandum Opinion by Justice
Appellees                                         Bassel

                                     JUDGMENT

      This court has considered the record on appeal in this case and holds that there

was error in the trial court’s judgment. It is ordered that the judgment of the trial

court is reversed, and the case is remanded to the trial court for further proceedings

consistent with this opinion.

      It is further order that Appellees Travis Trojan and Cammy Null shall pay all

costs of this appeal, for which let execution issue.

                                        SECOND DISTRICT COURT OF APPEALS

                                        By /s/ Dabney Bassel
                                           Justice Dabney Bassel